ORDER
PER CURIAM.
Branden Jones appeals from the judgment convicting him of first-degree robbery, attempted first-degree robbery, resisting arrest, and two counts of armed criminal action in violation of 569.020, 564.011, 575.150, and 571.015, RSMo 2000, respectively. He contends the trial court erred in denying his motion to suppress identification testimony and in admitting identification testimony.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not err, plainly or otherwise. Rule 30.20. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).